DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Despite the arguments on page 9 and the amendment to claim 10, the recited method in claim 10 is not a method of forming the composite component of claim 1, and therefore does not appear to be eligible for rejoinder at this time.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Cancellation of claims 10-20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-9 are allowed.

For claim 1, the fact that the claim has been amended such that the first and second edges extend between the inner and outer sides and are positioned along an exterior of the plate materially distinguishes the claimed invention from Lyman’s plate.  Since claim 1 requires that the first and second edges must extend between the inner and outer sides and are positioned along an exterior of the plate, and because Lyman provides an edge that extends within an interior of the plate, the claim is distinguishable from Lyman’s plate.  Note also that one cannot define the leading edge of Lyman’s panel as the second edge since the claim requires the lugs to extend from the second edge, and Lyman’s lug is mounted internally and not extending outward from the leading edge as required by the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742